CONGER, District Judge.
This is a writ of habeas corpus contesting the detention by the respondent of the relator, Williamson.
The relator was taken into custody and detained for hearing in deportation proceedings pursuant to a warrant of arrest on February 10, 1948.
He disputes the right of the respondent to detain him without bail.
Upon the authority of United States ex rel. Zapp v. District Director, etc., 2 Cir., 1941, 120 F.2d 762, the writ is dismissed. See also Zdunic v. Uhl, D.C., S.D.N.Y., 1943, 56 F.Supp. 403, affirmed 2 Cir., 144 F.2d 286; U. S. ex rel. Eisler v. District Director, D.C., S.D.N.Y., 76 F.Supp. 737.
His argument with respect to the Administrative Procedure Act, 5 U.S.C.A. § 1001 et seq., is premature.
Writ dismissed.
Settle order.